Title: To Thomas Jefferson from John Polson, 13 May 1785
From: Polson, John
To: Jefferson, Thomas



Sir
Paris 13th. May 1785

I have the honor to inclose you two Copies of my Case with relation to my Lands in the State of Virginia, and as I am a Native of Great Britain, and not been on any part of the Continent of America during the last war, Excepting for about Seven months on the Mosquito Shore and Spanish main, I flatter myself that through your good offices in representing my Case that my Property will be restored to me.
Such was my Reliance on the Justice and Equity of your State, and on the Justice of my own Claim, that I would not give in an Account of these Lands as a loss Sustained by the War with America, to the British Commissarys Appointed by Parliament to take an Account of the losses sustained by British Subjects.
I have the honor to be with great respect Sir your most Hum Servt.,

Jno. Polson

